Per Curiam.
Plaintiff appeals from an order sustaining a demurrer to his petition, to which ruling, however,- he did not except. Such exception was necessary under §§ 3106, 3108 of the Revision; and following Cain v. Story, 15 Iowa, 378; and Graham v. Wood, Id., 600; and Perkins v. Whittam, 14 Id., 596, we are constrained to hold that the record presents no question for our examination.
We have the less hesitation in thus disposing of the case, from the fact that we incline to the opinion that the point made was correctly ruled by the court below.
Affirmed.